DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-10, 12, 15-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 6,358,187 (Smith).

Regarding claim 1, Smith discloses a rehabilitation system (“Resistance training” (Col 1, Ln 17)) comprising: 
a resistance sensor connectable to an exercise device (“The sensor 4 measures the pressure as an indication of the exertion applied by the person performing the exercise. The sensor 4 may be any known type of pressure sensor, which typically have transducers for converting the sensed pressure to electrical signals corresponding to the level of pressure sensed” (Col 5, Ln 30));
a memory storing computer readable instructions and a lower threshold resistance percentage (“The previously-mentioned thresholds also may be set in the program memory 22 through the use of the switch 28” (Col 7, Ln 1)); and 

(i) receive sensory data from the resistance sensor indicative of a one repetition maximum resistance measured by the resistance sensor ((“The sensor 4 measures the pressure as an indication of the exertion applied by the person performing the exercise.” (Col 5, Ln 30)) “a maximum pressure exerted by the user” , and 
after (i), one or many iterations (“monitor 2 can count repetitions” (Col 6, Ln 37)) of: a) receive, from the resistance sensor, sensory data indicative of a resistance measured by the resistance sensor (“the sensor 4 is a digital pressure sensor that converts the sensed pressure to a digital signal, the magnitude of which corresponds to the magnitude of the sensed pressure” (Col 5, Ln 37)), and b) in response to determining that the resistance exceeds the lower threshold resistance percentage of the one repetition maximum resistance, either register a successful repetition or start an isometric-interval timer (“the monitor 2 can count repetitions as the pressure level passes above and below a predetermined threshold, and can display repetition information to the user” (Col 6, Ln 37), “Another function may be the monitoring of the duration of the exercise, that is, the length of time that the user sustains pressure at the monitored point. This duration may be measured in terms of the cycle of a clock signal, which may be provided in the monitor by a clock driver circuit 23” (Col 6, Ln 28)).

Regarding claim 3, Smith generally discloses the rehabilitation system above and further discloses receive user input that selects the lower threshold resistance percentage (“a person may set a peak threshold that must be reached before a repetition is counted.” (Col 7, Ln 4)).

Regarding claim 5, Smith generally discloses the rehabilitation system above and further discloses: the memory stores an upper threshold resistance percentage (“The previously-mentioned thresholds also may be set in the program memory 22 through the use of the switch 28” (Col 7, Ln 1); and step (b) comprises in response to determining that the resistance exceeds the lower threshold resistance percentage of the one repetition maximum resistance and is less than the upper threshold resistance percentage of the one repetition maximum resistance, either register the successful repetition or start the isometric-interval timer (“If the pressure is pulsed or otherwise periodically varied during the exercise, the monitor 2 can count repetitions as the pressure level passes above and below a predetermined threshold, and can display repetition information to the user” (Col 6, Ln 36), “Another function may be the monitoring of the duration of the exercise, that is, the length of time that the user sustains pressure at the monitored point. This duration may be measured in terms of the cycle of a clock signal, which may be provided in the monitor by a clock driver circuit 23” (Col 6, Ln 28)).

Regarding claim 6, Smith generally discloses the rehabilitation system above and further discloses the computer readable instructions when executed configuring the one or more processors to collectively: in response to determining that the resistance is less than the lower threshold resistance percentage of the one repetition maximum resistance, either register a failed repetition or stop an isometric-interval timer (“If the pressure is pulsed or otherwise periodically varied during the exercise, the monitor 2 can count repetitions as the pressure level passes above and below a predetermined threshold, and can display repetition information to the user” (Col 6, Ln 36), “Another function may be the monitoring of the duration of the exercise, that is, the length of time that the user sustains pressure at the monitored point. This duration may be measured in terms of the cycle of a clock signal, which may be provided in the monitor by a clock driver circuit 23” (Col 6, Ln 28) the timer would be stopped / duration ends, after the pressure is not sustained).

Regarding claim 7, Smith generally discloses the rehabilitation system above and further discloses in response to determining that the resistance is greater than the upper threshold resistance percentage of the one repetition maximum resistance, either register a failed repetition or stop an isometric-interval timer (“If the pressure is pulsed or otherwise periodically varied during the exercise, the monitor 2 can count repetitions as the pressure level passes above and below a predetermined threshold, and can display repetition information to the user” (Col 6, Ln 36), “Another function may be the monitoring of the duration of the exercise, that is, the length of time that the user sustains pressure at the monitored point. This duration may be measured in terms of the cycle of a clock signal, which may be provided in the monitor by a clock driver circuit 23” (Col 6, Ln 28) the timer would be stopped / duration ends, after the pressure is not sustained at the monitored point; above the upper threshold pressure).

Regarding claim 8, Smith generally discloses the rehabilitation system above and further discloses the computer readable instructions when executed configuring the one or more processors to collectively: after the one or more iterations, determine a performance score based If the pressure is pulsed or otherwise periodically varied during the exercise, the monitor 2 can count repetitions as the pressure level passes above and below a predetermined threshold, and can display repetition information to the user. Based on the pressure profile provided by the peak pressure measurement, number of repetitions, and duration of repetitions, the amount of work performed during the exercise can also be calculated and displayed to the user” (Col 6, Ln 36)). 

Regarding claim 9, Smith generally discloses the rehabilitation system above and further discloses after the one or more iterations, determine a performance score based at least in part on the registered successful and failed repetitions, or started and stopped intervals, and in response to determining that the performance score exceeds a predetermined threshold, prompt a user with an option to increase the lower threshold resistance percentage (“If the pressure is pulsed or otherwise periodically varied during the exercise, the monitor 2 can count repetitions as the pressure level passes above and below a predetermined threshold, and can display repetition information to the user. Based on the pressure profile provided by the peak pressure measurement, number of repetitions, and duration of repetitions, the amount of work performed during the exercise can also be calculated and displayed to the user” (Col 6, Ln 36), “These thresholds may be provided in the program memory 22 at a number of different selectable levels, so that a person may step up to more difficult levels as she increases her strength on a particular exercise. (Col 7, Ln 6)).

Regarding claim 10, Smith discloses a rehabilitation method (“Resistance training” (Col 1, Ln 17)), the method comprising: 
(i) receiving, by one or more processors collectively, from a resistance sensor connected to an exercise device, sensory data indicative of a one repetition maximum resistance measured by the resistance sensor (“The sensor 4 measures the pressure as an indication of the exertion applied by the person performing the exercise. The sensor 4 may be any known type of pressure sensor, which typically have transducers for converting the sensed pressure to electrical signals corresponding to the level of pressure sensed” (Col 5, Ln 30)); and 
after (i), one or more iterations (“monitor 2 can count repetitions” (Col 6, Ln 37)) of: a) receiving, from the resistance sensor, sensory data indicative of a resistance measured by the resistance sensor (“the sensor 4 is a digital pressure sensor that converts the sensed pressure to a digital signal, the magnitude of which corresponds to the magnitude of the sensed pressure” (Col 5, Ln 37)), and 
b) in response to determining that the resistance exceeds a lower threshold resistance percentage of the one repetition maximum resistance, either registering a successful repetition or starting an isometric-interval timer (“the monitor 2 can count repetitions as the pressure level passes above and below a predetermined threshold, and can display repetition information to the user” (Col 6, Ln 37), “Another function may be the monitoring of the duration of the exercise, that is, the length of time that the user sustains pressure at the monitored point. This duration may be measured in terms of the cycle of a clock signal, which may be provided in the monitor by a clock driver circuit 23” (Col 6, Ln 28)).

Regarding claim 12, Smith generally discloses the rehabilitation system above and further discloses receiving user input that selects the lower threshold resistance percentage (“a person may set a peak threshold that must be reached before a repetition is counted.” (Col 7, Ln 4)).

Regarding claim 15, Smith generally discloses the rehabilitation system above and further discloses step (b) comprises in response to determining that the resistance exceeds the lower threshold resistance percentage of the one repetition maximum resistance and is less than an upper threshold resistance percentage of the one repetition maximum resistance, either registering the successful repetition or starting the isometric-interval timer (“If the pressure is pulsed or otherwise periodically varied during the exercise, the monitor 2 can count repetitions as the pressure level passes above and below a predetermined threshold, and can display repetition information to the user” (Col 6, Ln 36), “Another function may be the monitoring of the duration of the exercise, that is, the length of time that the user sustains pressure at the monitored point. This duration may be measured in terms of the cycle of a clock signal, which may be provided in the monitor by a clock driver circuit 23” (Col 6, Ln 28)).
 
Regarding claim 16, Smith generally discloses the rehabilitation system above and further discloses in response to determining that the resistance is less than the lower threshold resistance percentage of the one repetition maximum resistance, either registering a failed repetition or stopping an isometric-interval timer (“If the pressure is pulsed or otherwise periodically varied during the exercise, the monitor 2 can count repetitions as the pressure level passes above and below a predetermined threshold, and can display repetition information to the user” (Col 6, Ln 36), “Another function may be the monitoring of the duration of the exercise, that is, the length of time that the user sustains pressure at the monitored point. This duration may be measured in terms of the cycle of a clock signal, which may be provided in the monitor by a clock driver circuit 23” (Col 6, Ln 28) the timer would be stopped / duration ends, after the pressure is not sustained). 

Regarding claim 17, Smith generally discloses the rehabilitation system above and further discloses in response to determining that the resistance is greater than the upper threshold resistance percentage of the one repetition maximum resistance, either registering a failed repetition or stopping an isometric-interval timer (“If the pressure is pulsed or otherwise periodically varied during the exercise, the monitor 2 can count repetitions as the pressure level passes above and below a predetermined threshold, and can display repetition information to the user” (Col 6, Ln 36), “Another function may be the monitoring of the duration of the exercise, that is, the length of time that the user sustains pressure at the monitored point. This duration may be measured in terms of the cycle of a clock signal, which may be provided in the monitor by a clock driver circuit 23” (Col 6, Ln 28) the timer would be stopped / duration ends, after the pressure is not sustained at the monitored point; above the upper threshold pressure). 

Regarding claim 18, Smith generally discloses the rehabilitation system above and further discloses after the one or more iterations, determining a performance score based at least in part on the registered successful and failed repetitions, or started and stopped intervals, and in response to a comparison of the performance score to a predetermined threshold performance score, increasing the lower threshold resistance percentage (“If the pressure is pulsed or otherwise periodically varied during the exercise, the monitor 2 can count repetitions as the pressure level passes above and below a predetermined threshold, and can display repetition information to the user. Based on the pressure profile provided by the peak pressure measurement, number of repetitions, and duration of repetitions, the amount of work performed during the exercise can also be calculated and displayed to the user” (Col 6, Ln 36)).  

Regarding claim 19, Smith generally discloses the rehabilitation system above and further discloses after the one or more iterations, determining a performance score based at least in part on the registered successful and failed repetitions, or started and stopped intervals, and in response to a comparison of the performance score to a predetermined threshold performance score, prompting a user with an option to increase the lower threshold resistance percentage (“If the pressure is pulsed or otherwise periodically varied during the exercise, the monitor 2 can count repetitions as the pressure level passes above and below a predetermined threshold, and can display repetition information to the user. Based on the pressure profile provided by the peak pressure measurement, number of repetitions, and duration of repetitions, the amount of work performed during the exercise can also be calculated and displayed to the user” (Col 6, Ln 36)). 

Regarding claim 21, Smith discloses a non-transitory computer-readable medium comprising instructions executable by one or more processors (central processor 20, data memory 34 (FIG 4)), wherein the instructions when executed configure the one or more processors to collectively:
The sensor 4 measures the pressure as an indication of the exertion applied by the person performing the exercise. The sensor 4 may be any known type of pressure sensor, which typically have transducers for converting the sensed pressure to electrical signals corresponding to the level of pressure sensed” (Col 5, Ln 30)), and
after (i), one or many iterations (“monitor 2 can count repetitions” (Col 6, Ln 37)) of:
a)    receive, from the resistance sensor, sensory data indicative of a resistance measured by the resistance sensor (“the sensor 4 is a digital pressure sensor that converts the sensed pressure to a digital signal, the magnitude of which corresponds to the magnitude of the sensed pressure” (Col 5, Ln 37)), and
b)    in response to determining that the resistance exceeds the lower threshold resistance percentage of the one repetition maximum resistance, either register a successful repetition or start an isometric-interval timer (“the monitor 2 can count repetitions as the pressure level passes above and below a predetermined threshold, and can display repetition information to the user” (Col 6, Ln 37), “Another function may be the monitoring of the duration of the exercise, that is, the length of time that the user sustains pressure at the monitored point. This duration may be measured in terms of the cycle of a clock signal, which may be provided in the monitor by a clock driver circuit 23” (Col 6, Ln 28)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,358,187 (Smith) in view of US Publication 2019/0126097 (Thomson) and US Publication 2014/0194250 (Reich).

Regarding claim 2, Smith generally discloses the rehabilitation system above, but does not explicitly disclose configure the one or more processors to collectively: receive the lower threshold resistance percentage from a remote physiotherapist device over a network. 
	However, a like reference Thomson teaches receive the lower threshold resistance percentage from a physiotherapist (“the pre-determined level of extension force will be configured, on an individual basis, by a trainer or physical therapist, to suit a particular user's exercise or rehabilitation needs” [0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the rehabilitation system of Smith to use a resistance from a physiotherapist as taught by Thomson to encourage rehabilitation.
	Thomson does not explicitly teach a remote physiotherapist device over a network. 
However, a like reference Reich teaches “Still further, the therapist 824 or trainer 826 optionally has remote access to the exercise system 100 and is allowed to update the exercises that the user 110 is to perform and to adjust weights, resistance, loads, and/or number of repetitions or sets to be performed” [0216].

Smith and Thomson that a remote physiotherapist can update the goals remotely by Reich to encourage rehabilitation.

Regarding claim 11, Smith generally discloses the rehabilitation system above, but does not explicitly disclose receiving the lower threshold resistance percentage from a remote physiotherapist device over a network. 
	However, a like reference Thomson teaches receive the lower threshold resistance percentage from a physiotherapist (“the pre-determined level of extension force will be configured, on an individual basis, by a trainer or physical therapist, to suit a particular user's exercise or rehabilitation needs” [0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the rehabilitation system of Smith to use a resistance from a physiotherapist as taught by Thomson to encourage rehabilitation.
	Thomson does not explicitly teach a remote physiotherapist device over a network. 
However, a like reference Reich teaches “Still further, the therapist 824 or trainer 826 optionally has remote access to the exercise system 100 and is allowed to update the exercises that the user 110 is to perform and to adjust weights, resistance, loads, and/or number of repetitions or sets to be performed” [0216].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the rehabilitation system of Smith and Thomson that a remote physiotherapist can update the goals remotely by Reich to encourage rehabilitation.

Claims 4 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,358,187 (Smith) in view of US Publication 2018/0015284 (Coleman).

Regarding claim 4, Smith generally discloses the rehabilitation system above but does not explicitly disclose, output signals for prompting a user to perform a one repetition maximum with the exercise device.
	However, a like reference Coleman teaches “a prompt can be displayed to urge a user to proceed when the user is ready to commence therapy” [0261].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the rehabilitation system with display (FIG 3) and audio indicator 32 of Smith to use a prompt as taught by Coleman to encourage rehabilitation.

Regarding claim 13, Smith generally discloses the above method but does not explicitly disclose before (i), outputting signals for prompting a user to perform a one repetition maximum with the exercise device. 
However, a like reference Coleman teaches “a prompt can be displayed to urge a user to proceed when the user is ready to commence therapy” [0261].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the rehabilitation system with display Smith to use a prompt as taught by Coleman to encourage rehabilitation.

Regarding claim 14, Smith generally discloses the above method and further discloses before (i), in response to determining that a user has changed exercises (“When the set duration is achieved, a signal may be sent to an audio indicator 32 to alert the user that the desired duration has been achieved” (Col 7, Ln 16) the set duration achieved, and another set may begin).
Smith does not explicitly disclose
outputting signals for prompting a user to perform a one repetition maximum with the exercise device. 
However, a like reference Coleman teaches “a prompt can be displayed to urge a user to proceed when the user is ready to commence therapy” [0261].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the rehabilitation system with display (FIG 3) and audio indicator 32 of Smith to use a prompt as taught by Coleman to encourage rehabilitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/
Examiner, Art Unit 2864                                                                                                                                                                                            
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857